Stockton, J,
It is assigned for error, that the court erred in holding, that it was necessary to allege in the petition, that the work was done or materials furnished, on a contract with the master, owner, agent, or consignee of the boat, and that it was not sufficient to allege that the contract was made with the boat itself.
We think, that section 2130 of the Code of Iowa, settles the only question in this cause. It was sufficient, in our opinion, to allege, as the plaintiffs did, that the contract was made with the barge. This was all the law required, and if the plaintiffs have brought themselves within the requirements of the above-named section, the petition is sufficient. What the plaintiffs may be required to prove, to entitle them to recover, is a different question, to be determined by the. court, when the evidence is before it. We think the court erred in sustaining the demurrer, and dismissing the petition, and the judgment is reversed.